DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 7 and 12, and thus claims 3, 8-11 and 13-15 by way of dependence, each recite a “source passing through” a slit structure. This language does not reflect what is disclosed, and is thus unclear. The specification supports waves, from a source, passing through a slit structure, but does not support the wave source per se passing through a slit structure. The claims have been examined assuming waves, output from the source, are what are passing through.
Claim 4 recites “two reflections forming in one-dimensional space.” The term “one-dimensional” is contradictory, in light of the specification. The corresponding example of “one-dimensional” space in the specification, e.g., fig. 4A, is in-fact a two-dimensional space. The waves illustrated have movement along both the x-axis and the y-axis. The spatial difference between figs. 4A and 4B is simply the number of edges present in a two-dimensional space, not the number of dimensions of space.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite the natural phenomenon of wave interference, reflection and/or diffraction in space and time (the results of which are in some cases recited as “characteristic” and/or “linear-beat process”). This judicial exception is not integrated into a practical application because the claims do not recite additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The elements in the claim, aside from the waves per se, are merely method steps or physical structures needed to passively induce the natural phenomenon (i.e. generic wave sources plus steps or structures for passively directing or otherwise requiring waves to move toward and/or into each other and/or through spaces or in relation to arbitrary barriers), or are merely introducing naming conventions for wave interference, reflection and/or diffraction. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited steps or structures needed to induce the natural phenomenon are well-understood, routine, conventional elements required and/or used to produce or demonstrate wave interference/diffraction, specified at a high level of generality; the spaces and barriers only arbitrarily determine the directionality of the interference, reflection and/or diffraction. The claimed “wave transformation” is merely waves undergoing interference, reflection and/or diffraction.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility. A claimed invention must be useful or have a utility that is specific, substantial and credible. While natural phenomena are “credible,” the claimed “wave transformation” is merely generic waves undergoing the natural phenomenon of interference, reflection and/or diffraction. Waves traveling through space inherently have both a space and time components. It is not apparent why the invention is "useful" because applicant has failed to identify any specific and substantial utility. Wave interference, reflection and/or diffraction are natural phenomena that do not have inherent utility, and Applicant has not disclosed or claimed these phenomena for any practical application. The claimed spaces and barriers only arbitrarily induce the natural phenomenon, e.g., determining the directionality of the interference, reflection and/or diffraction of generic waves, with no further functionality or result.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortada et al. (“Mortada”) (US Patent Application Publication No. 2014/0192365).
Regarding claim 1, Mortada discloses a wave transformation method, the method comprising the following steps: disposing a transmitting space, the transmitting space being formed by a time dimension or a spatial dimension (fig. 9 and paragraph 0064, fig. 17B and paragraphs 0083-0084, fig. 18 and paragraphs 0085-0086, the spatial arrangement of waves and elements, and the time dimension shown by the traversal of the waves to and through the slits/reflections); generating a plurality of waves in the transmitting space, each of the plurality of waves having a first characteristic (figs. 9, 17B and 18, elements 34 and 36, the waves inherently have a frequency, phase and amplitude); arranging the plurality of waves with a configuration having a second characteristic (figs. 9, 17B and 18, paragraphs 0064, 0083-0084 and 0085-0086, respectively, the slit/reflection is a spatial and/or barrier characteristic affecting the waves), and conducting a linear-beat process to form a resultant wave, the resultant wave having a third characteristic combining the first characteristic and the second characteristic (figs. 9, 17B and 18 and paragraphs 0064, 0083-0084 and 0085-0086, respectively, the interference/combining characteristic).
Regarding claim 2, Mortada discloses the wave transformation method of claim 1, wherein the configuration comprises an input structure (fig. 9 the beams 34 and 36 orientation relative to the left-side surface of 70d reads on input structure), a slit structure (fig. 9 the portion of 70d that is the through path of element 900) and an output structure (fig. 9 the interfering waves orientation relative to the right side surface of 70d reads on output structure), a start wave source being disposed at the input structure and the start wave source [output] passing through the slit structure to form the plurality of waves at the output structure (fig. 9 the beams 34 and 36 are generated by an inherent beam source, i.e. start wave source, in light of fig. 1 input signal 20 and paragraphs 0038-0038). Note: the broadest reasonable interpretation of input and output “structure”, in light of the specification, is merely an input or output side or opening of a single physical element. For example, Applicant’s fig. 5A disclosure names input structure 21A, slit structure 22A and output structure 23A, all of which are referring to a single physical opening.
Regarding claim 3, Mortada discloses the wave transformation method of claim 2, wherein the first characteristic comprises a wavelength or a frequency of the plurality of waves (fig. 9 elements 34 and 36, the waves inherently have a frequency, phase and amplitude) and the second characteristic comprises a time sequence or a spatial distribution of the plurality of waves (fig. 9 element 900 and paragraph 0064, the slits are spatial and/or barrier characteristics determining the distribution of the waves on the right side).
Regarding claim 4, Mortada discloses the wave transformation method of claim 1, wherein the plurality of waves are generated by two reflections forming in [two]-dimensional space (fig. 17B, two reflections off of element 1700 for the combiner portion).
Regarding claim 5, Mortada discloses the wave transformation method of claim 1, wherein the plurality of waves are generated by three reflections forming in two-dimensional space (fig. 18, two reflections off of element 1700, and an additional one off of element 70a, for the combiner portion).
Regarding claim 6, Mortada discloses the wave transformation method of claim 5, wherein the first characteristic comprises a wavelength or a frequency of the plurality of waves  (fig. 18 elements 34 and 36, the waves inherently have a frequency, phase and amplitude) and the second characteristic comprises a time sequence or a spatial distribution of the plurality of waves (fig. 18 elements 1700 and 70a and paragraph 0085, the elements are spatial and/or barrier characteristics determining the distribution of the waves in the combiner portion).
Regarding claim 7, Mortada discloses the wave transformation method of claim 1, wherein the configuration comprises a first input structure, a first slit structure, a first output structure (fig. 9 the beams 34 and 36 orientation relative to the left-side surface of 70d for 900 as input structure, the portion of 70d that is the through path of element 900 as slit structure, and the interfering waves orientation relative to the right side surface of 70d for 900 as output structure), a second input structure, a second slit structure and a second output structure (fig. 9 the beams 34 and 36 orientation relative to the left-side surface of 70d for 905 as input structure, the portion of 70d that is the through path of element 905 as slit structure, and the interfering waves orientation relative to the right side surface of 70d for 905 as output structure), a parallel wave source being disposed at the first input structure and the second input structure and the parallel wave source passing [output] through the first slit structure and the second slit structure to form the plurality of waves at the first output structure and the second output structure (fig. 9 elements 34 and 36 approaching element 70d parallel to each other, where beams 34 and 36 are generated by an inherent beam source, i.e. start wave source, in light of fig. 1 input signal 20 and paragraphs 0038-0038).
Regarding claim 8, Mortada discloses the wave transformation method of claim 7, wherein the first input structure and the second input structure are separated by a preset distance (fig. 9, distance between 900 and 905).
Regarding claim 9, Mortada discloses the wave transformation method of claim 7, wherein the first slit structure and the second slit structure are arranged by a preset angle (fig. 9 where the structure substrate 70d of slits 900 and 905 provide the same present angle for the slits relative to the beam direction).
Regarding claim 10, Mortada discloses the wave transformation method of claim 7, wherein the first output structure and the second output structure are connected (fig. 9 where 900 and 905 are connected by the intervening portion of 70d).
Regarding claim 11, Mortada discloses the wave transformation method of claim 7, wherein the first characteristic comprises a wavelength or a frequency of the plurality of waves (fig. 9 elements 34 and 36, the waves inherently have a frequency, phase and amplitude) and the second characteristic comprises a time sequence or a spatial distribution of the plurality of waves (fig. 9 element 900 and paragraph 0064, the slits are spatial and/or barrier characteristics determining the distribution of the waves on the right side).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2018/0031372 – multiple point sources producing interference patterns.
US Patent Application Publication No. 2011/0050845 – double slit interference pattern.
US Patent Application Publication No. 2007/0230971 – double slit interference pattern.
US Patent Application Publication No. 2005/0168748 – double slit interference pattern. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636